—Appeal by the defendant from (1) a judgment of the County Court, Westchester County (Angiolillo, J.), rendered August 1, 1994, convicting her of grand larceny in the fourth degree and offering a false instrument for filing in the first degree (two counts), after a nonjury trial, and imposing a sentence of probation with the condition that she pay restitution in the sum of $2,750.20, payable at $50 per month, and (2) an amended judgment of the same court, rendered July 11, 1995, modifying a sentence of probation previously imposed by the same court, upon a find*313ing that she had violated a condition thereof, upon her admission, by requiring her to make monthly payments of $10 in furtherance of the original restitution order.
Ordered that the judgment and the amended judgment are affirmed.
Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Moreover, the record does not support the defendant’s contention that the restitution order, as modified, was harsh or excessive. At the violation of probation hearing, the defendant had the opportunity to substantiate her claim that her household and medical expenses had rendered her unable to make even nominal monthly payments. The court considered this evidence and concluded that a downward modification of the defendant’s payment obligations, from approximately $50 per month to $10 per month, was not unreasonable. We cannot say, on the record before us, that this conclusion constituted an improvident exercise of discretion.
The defendant’s remaining contentions are either without merit or unpreserved for appellate review. Rosenblatt, J. P., Sullivan, Copertino and Joy, JJ., concur.